IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER CAMPBELL,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4966

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL and SWANSON, JJ., CONCUR; PADOVANO, J., DISSENTS
WITHOUT OPINION.